                                                              Law Offices Of


                                                COHN & ROTH, LLC
                                 100 E. OLD COUNTRY ROAD MINEOLA, NEW YORK 11501
                                                 (516) 747-3030 F FAX (516) 747-3046

MICHAEL H. COHN
WILLIAM M. ROTH
-----------------------------
MICHAEL C. NAYAR
EDWARD C. KLEIN
KEVIN MACTIERNAN
                                                                                               March 20, 2019

             Celestine J. Hueitt aka
             Celestine G. Hueitt
             46 Glenwood Avenue
             Buffalo, NY 14209

                                        RE:    Debtor: Celestine J. Hueitt aka Celestine G. Hueitt
                                               Case No.: 17-11941-CLB
                                               Loan No.: 6394
             Dear Ms. Hueitt

             This firm represents U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust c/o
             Caliber Home Loans, Inc. (hereinafter “Caliber”), a secured creditor in connection with your
             above-referenced bankruptcy matter.

             We are writing to advise that you have defaulted under the agreed terms of the Conditional
             Order, entered on July 18, 2018 (ECF Doc. No. 50), in the following manner:

             Failure to submit the Arrearage Payments and Conditional Order payments, totaling $702.39 as
             evidenced in the attached payment history.

             Pursuant to the terms of the agreed to Conditional Order, you must tender payment in the
             amount of $702.39 within ten (10) days of the date of this letter. Payment must be made
             payable to Caliber Home Loans, Inc. and mailed as follows:

                          Payment Mailing Address:                         Overnight Mailing Payment Address:
                          Caliber Home Loans, Inc.                         Caliber Home Loans, Inc.
                          PO Box 650856                                    Attn: Lockbox Operations 650856
                          Dallas, TX 75265                                 2701 East Grauwyler Rd., Bldg. 1
                                                                           Irving, TX 75061

             Should you fail to cure this default within 10 days, we will file an ex parte Order with the
             Bankruptcy Court seeking the automatic stay be vacated with respect to the subject collateral.

             Respectfully submitted,
             Cohn & Roth, LLC

             By: /s/ Rachael Siegel
                   Rachael Siegel
                   Legal Assistant

             cc:          Peter D. Grubea., Counsel for the Debtor (via ECF)
                          Albert J. Mogavero, Chapter 13 Trustee (via ECF)

                    Case 1-17-11941-CLB, Doc 63, Filed 03/20/19, Entered 03/20/19 14:08:13,
                                     Description: Main Document , Page 1 of 2
                              RE:      Debtor: Celestine J. Hueitt aka Celestine G. Hueitt
                                       Case No.: 17-11941-CLB
                                       Loan No.: 6394


        Loan                6394
      BK Case         17-11941                                     * If prior than 12/2011 payment changes
    Filing Date       9/19/2017                                   were not required to be filed with the courts
First Post pet date   10/2/2017                                                or with Proof of claim
                                        Effective      Amount
 POC pmt Filed         2/16/2018       10/2/2017       $458.93
Pmt Change Filed      12/11/2018       1/2/2019        $458.93
Pmt Change Filed
   Date Rcvd              Amount                                   Amount Due       Due Date       Suspense
  1/16/2018           $     964.34                                   $458.93        10/2/2017     $    505.41
   2/7/2018           $     964.34                                   $458.93        11/2/2017     $ 1,010.82
                                                                     $458.93        12/2/2017     $    551.89
                                                                     $458.93        1/2/2018      $     92.96
                                                                     $458.93        2/2/2018      $ (365.97)
                                                                     $458.93        3/2/2018      $ (824.90)
                                                                     $458.93        4/2/2018      $ (1,283.83)
                                                                     $458.93        5/2/2018      $ (1,742.76)
                                                                     $458.93        6/2/2018      $ (2,201.69)
                                                                     $531.00         Atty Fees    $ (2,732.69)
                                     Agreed Order   7.18.18
   6/20/2018          $     364.36                      Stip         $364.36        6/15/2018     $       -
   7/10/2018          $     458.93                                   $458.93        7/2/2018      $       -
   7/26/2018          $     364.36                     Stip          $364.36        7/15/2018     $       -
    8/9/2018          $     823.29                   Lump sum        $546.53        7/23/2018     $    276.76
   9/26/2018          $     823.29                                   $458.93        8/2/2018      $    641.12
                                                         Stip        $364.36        8/15/2018     $    276.76
   10/11/2018         $     823.29                                   $458.93        9/2/2018      $    641.12
                                                         Stip        $364.36        9/15/2018     $    276.76
   11/8/2018          $     805.29                                   $458.93        10/2/2018     $    623.12
                                                         Stip        $364.36       10/15/2018     $    258.76
   12/18/2018         $     458.93                                   $458.93        11/2/2018     $    258.76
    1/9/2019          $     458.93                       Stip        $364.36       11/15/2018     $    353.33
                                                                     $458.93        12/2/2018     $   (105.60)
   3/11/2019          $     780.00                                   $458.93        1/2/2019      $    215.47
                                                        DUE          $458.93        2/2/2019      $   (243.46)
                                                                     $458.93        3/1/2019      $   (702.39)




       Case 1-17-11941-CLB, Doc 63, Filed 03/20/19, Entered 03/20/19 14:08:13,
                        Description: Main Document , Page 2 of 2
